Case 1:18-cv-01599-MN Document 177 Filed 01/07/21 Page 1 of 4 PageID #: 8432

                                                                                   David M. Fry
                                                                                   I.M. Pei Building
                                                                                   1105 North Market Street, 12th Floor
                                                                                   Wilmington, DE 19801
                                                                                   (302) 298-0705 - Direct
                                                                                   dfry@shawkeller.com

                                            January 7, 2021
BY CM/ECF AND HAND DELIVERY
The Honorable Sherry R. Fallon
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801
         Re:       Best Med. Int’l, Inc. v. Varian Med. Sys., Inc., et al., C.A. No. 18-1599-MN
Dear Judge Fallon:
       BMI’s motion to compel should be denied for at least two reasons. First, BMI’s Request
Nos. 150 and 151 do not comply with Federal Rule of Civil Procedure 34. They are exceedingly
overbroad, fail to describe the documents sought with particularity, and are disproportionate to the
needs of the case, asking Varian to produce every document “related to” the acquisition in any
way—no matter how irrelevant or cumulative. Second, Request Nos. 152 and 153 are duplicative
of other requests served by BMI, and Varian has already committed to produce responsive
documents (pursuant to the parties’ ESI stipulation) to those other requests.
I.       FACTUAL BACKGROUND

      On August 2, 2020, Varian announced an agreement for Siemens Healthineers AG
(“Siemens”) to acquire all outstanding shares of Varian. See D.I. 176, Exhibit A. On September 4,
2020, BMI served its Fifth Set of Requests for Production, asking Varian to produce every
document and communication “related to” the Siemens acquisition. D.I. 176, Exhibit B.

       Varian objected to producing documents in response to Request Nos. 150 and 151, which
are overbroad, fail to identify the documents sought with reasonable particularity, and would create
an undue burden on Varian disproportionate to any conceivable relevance. D.I. 176, Exhibit C.
Varian objected to Request Nos. 152 and 153 as duplicative, but incorporated its responses to
requests served by BMI on June 19, 2019 (and thus agreed to produce responsive documents). Id. 1
To date, Varian has produced over 25,000 documents spanning hundreds of thousands of pages in
response to the 153 requests for production served to date, and Varian is working diligently to
complete its ESI production before the substantial completion deadline of January 14, 2021.

II.      REQUEST NOS. 150 AND 151 DO NOT COMPLY WITH THE FEDERAL RULES.

        Rule 34 provides that a document request “must describe with reasonable particularity each
item or category of items to be inspected.” Fed. R. Civ. P. 34(b)(1)(A). Request Nos. 150 and 151
come nowhere close to meeting this requirement:
               •   Request No. 150 seeks “All Documents related to the Acquisition, including the
                   Documents in the Varian Data Room.”

1
    The relevant excerpts of Varian’s July 2019 responses are attached as Exhibit A.
Case 1:18-cv-01599-MN Document 177 Filed 01/07/21 Page 2 of 4 PageID #: 8433

SHAW KELLER LLP
The Honorable Sherry R. Fallon
Page 2
            •   Request No. 151 seeks “All Documents and Communications, including any
                presentations and/or papers provided to any government entities related to the
                Acquisition.”
        These requests are exceedingly overbroad and fail to identify any category of documents
with particularity. For example, they call for the production of a wide variety of irrelevant materials
(like HR records, employment agreements, and tax filings exchanged with Siemens), which have
no bearing on any issue in the litigation. And although BMI has offered to limit the scope of these
requests to “documents related to only the business unit and/or products at issue [,]” BMI has
accused nearly all of Varian’s radiotherapy products of infringement. Thus, BMI’s claimed
limitation is illusory and no limitation at all.
        BMI is also wrong that “there is minimal burden or cost to Varian to collect and produce
these documents.” D.I. 176 at 2. Even if the requests were limited to “the Varian data room for the
acquisition,” id., Varian would be forced to review a large number of irrelevant and cumulative
documents—all at a time when Varian’s employees and counsel are still working remotely due to
the COVID-19 pandemic. Moreover, Rule 34 places the burden on the requesting party to identify
the documents sought with reasonable particularity. It does not allow a party to identify a particular
source (in this case, the “Varian Data Room”) and compel the producing party to hunt for
potentially relevant documents in a sea of irrelevant materials.
        Last, BMI makes the unsupported claim that “the selection and compilation of documents
and information . . . is itself relevant” to a vague list of issues that BMI apparently contends relate
to damages, but without explaining how. D.I. 176 at 2-3. BMI has waived its claim for lost profits
and its claim for an injunction; its only claimed remedy is reasonable royalty. D.I. 148. While that
remedy is limited to the six-year period prior to the filing of this action in 2018, the alleged “first
infringement” by Varian that sets the time or times of the “hypothetical negotiation” took place
years before that and many years before the Siemens/Varian agreement. Thus, the “current and
future market,” the current “competitive landscape” and the current “importance of the accused
products to Varian,” which BMI identifies as justifying the requests, would appear to have little,
if any, relevance to the reasonable royalty hypothetical negotiation. To the extent that past “sales
and profitability” are relevant to reasonable royalty calculations, Varian has already produced
documents in response to prior requests for such information.
        Despite failing to explain how Requests 150 and 151 are relevant and not cumulative, BMI
apparently suggests that Varian should simply take the documents exchanged with Siemens or the
SEC during the acquisition, copy them to a hard drive, and produce them wholesale (with no
analysis of relevance, privilege, or cumulativeness). Id. at 3 (“the requested documents are all
documents that Varian has presumably collected and are in a separate repository”). Again, nothing
in Rule 34 permits a party to identify a particular data source and compel the producing party to
simply hand it over on the off chance that something contained therein might be relevant. And that
is especially true here, where any of these documents that possibly might be relevant most likely
have already been produced.
       Because these requests do not comply with the requirements of Rule 34, BMI’s motion to
compel Varian to produce responsive documents should be denied—particularly given that any
relevant materials will be cumulative of Varian’s already extensive production.
Case 1:18-cv-01599-MN Document 177 Filed 01/07/21 Page 3 of 4 PageID #: 8434

SHAW KELLER LLP
The Honorable Sherry R. Fallon
Page 3
III.      VARIAN IS ALREADY PRODUCING DOCUMENTS IN RESPONSE TO
          REQUEST NOS. 152 AND 153.

       As Varian explained to BMI months ago, Request Nos. 152 and 153 are duplicative of
requests served on June 19, 2019:

       September 2020 Requests                             June 2019 Requests
 Request No. 152: All                 Request No. 64: All Documents that relate to any
 Documents and                        discussion between Varian and any Third Party regarding
 Communications with Siemens          Best, the Asserted Patents, Best’s Products, and/or other
 involving the Asserted Patents.      Competing Products.
                                      Request No. 65: All Documents that relate to any
                                      communication within Varian regarding Best, the Asserted
                                      Patents, Best’s Products, and/or other Competing Products.
 Request No. 153: All                 Request No. 99: All Documents reflecting any
 Documents and                        communications, other than with outside counsel for
 Communications with Siemens          Varian, by or on behalf of Varian regarding the Present
 involving this lawsuit.              Litigation.

         Varian has already committed to produce documents in response to Request Nos. 64, 65,
and 99, subject to the limitations set forth in the parties’ ESI stipulation. See Exhibit A. And in
fact, the parties did not finalize their list of agreed-upon search terms until November 25, 2020—
nearly two months after Varian served its responses to Request Nos. 152 and 153. Thus, BMI had
the opportunity to incorporate any search terms or propose custodians focused on acquisition-
related documents when it negotiated the scope of ESI review and production. BMI’s attempt to
revisit and undermine that agreement should not be condoned.
        BMI argues that “[i]t would be manifestly unfair to Best to allow Varian to use the ESI
Stipulation . . . as a shield to limit the scope of discovery.” Id. at 3. But appropriately defining the
scope of discovery is precisely the purpose of the ESI stipulation that BMI agreed to after months
of negotiations. Paragraph 1(a) recognizes that the parties agreed to “identify[] appropriate limits
to discovery, including limits on custodians, identification of relevant subject matter, time periods
for discovery and other parameters to limit and guide preservation and discovery issues.” D.I. 176,
Exhibit F (further noting that “[r]equests for production of ESI, including requests for emails, shall
be reasonably targeted, clear, and as specific as possible”). In other words, the purpose of the ESI
stipulation is not to capture every conceivable potentially relevant document; it is to ensure that
relevant materials are produced without imposing a disproportionate burden on the producing party
(for example, by producing cumulative materials from a large number of custodians).
                                           *       *       *
       BMI has not established any justification for requiring Varian to collect, review, and
produce irrelevant and cumulative documents created in connection with the Siemens acquisition.
Thus, BMI’s motion to compel should be denied.
Case 1:18-cv-01599-MN Document 177 Filed 01/07/21 Page 4 of 4 PageID #: 8435

SHAW KELLER LLP
The Honorable Sherry R. Fallon
Page 4
                                        Respectfully submitted,
                                        /s/ David M. Fry
                                        David M. Fry (No. 5486)
cc:   Clerk of the Court (via hand delivery)
      All Counsel of Record (via CM/ECF and e-mail)
